Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on this 12th day of
February, 2007, and is effective as of the 5th day of November, 2006 (the
“Effective Date”), between IRWIN LERNER (the “Executive”) and MEDAREX, INC. (the
“Company”) (collectively, the Executive and the Company shall be referred to as
the “Parties”). In consideration of the mutual promises and agreements contained
herein, the Parties agree as follows:

1.             PURPOSE.  The Company desires to avail itself of the services of
the Executive as its interim President and Chief Executive Officer, and the
Executive desires to provide such services in accordance with the terms of this
Agreement. The Parties agree that the duties and obligations expected of the
Executive and of the Company are as set forth in this Agreement. The Parties
acknowledge that the Executive currently serves as a member and Chairman of the
Board of Directors of the Company and that the Executive shall continue to serve
the Company in that capacity; provided, however, that on and after January 1,
2007 during the term of this Agreement, the Executive shall not receive
compensation for such service, whether in the form of cash or equity
compensation. This Agreement relates only to the Executive’s services as interim
President and Chief Executive Officer.

2.             EFFECTIVE DATE AND TERM. This Agreement shall be effective, and
its term (the “Term”) shall commence as of the Effective Date. The Term shall
continue until the Company retains a permanent President and Chief Executive
Officer, unless it is terminated sooner as provided herein.

3.             COMPENSATION.

(a)           Salary.  During the Term the Company shall pay or cause to be paid
to the Executive, in bi-weekly installments, a salary of $50,000 per month or
such greater amount as may from time to time be determined by the Board of
Directors (the “Board”) of the Company (the “Base Salary”). Should the Term
exceed one (1) year, the Base Salary shall be reviewed annually by the Board
and, if appropriate, may be increased. The Company may also pay the Executive
such bonuses as the Board, in its sole discretion, deems appropriate; provided,
however, that except in the case of a termination of the Term pursuant to
Section 6(b), 6(c), 6(f) or 6(g), the Company shall pay to the Executive a
retention bonus of $300,000 on November 5, 2007, or earlier as provided in
Sections 6(a)(iii), 6(d)(iii) and 6(e)(iv), with such retention bonus being
prorated (based on the number of completed months) to the extent that the Term
is terminated prior to November 5, 2007.  The foregoing retention bonus is
intended to reflect the Company’s extraordinary need for the Executive’s service
during the period prior to the retention of a permanent President and Chief
Executive Officer and to provide an incentive for the Executive’s continued
service during that entire period.  Notwithstanding the foregoing, no increase
in Base Salary or bonus shall be paid to the Executive unless and until approved
by a committee of the Board, a majority of which is comprised of Directors who
are not employees of the Company.

 

1


--------------------------------------------------------------------------------


 

(b)           Expenses.  The Company shall reimburse the Executive, within 30
days of voucher, the amount of all travel, hotel, entertainment and other
expenses (properly vouched) reasonably incurred by the Executive in furtherance
of his duties under this Agreement. The Company shall promptly pay the
Executive’s reasonable legal fees incurred in negotiating this Agreement.

(c)           Benefits.

(i)            Vacation.  The Executive shall be entitled to 20 business days of
vacation each year.  The Executive shall be entitled to carry any unused
vacation days over to the next calendar year.  However, in no event will the
Executive’s accrued but unused vacation exceed 40 days.

(ii)           Holidays.  The Executive shall be entitled to all holidays
generally provided to other employees of the Company.

(iii)         Life Insurance.  During the Term, the Company shall, upon proof of
insurability, purchase, or cause to be purchased, a policy or policies insuring
the life of the Executive payable to the Executive’s designated beneficiary(ies)
at least equal to that life insurance generally provided to other executive
employees of the Company.

(iv)          Sick Leave/Disability.  During any period in which the Executive
is absent from work as a result of personal injury, sickness or other
disability, the Board may, by majority vote, appoint an Acting President and
Chief Executive Officer to serve for the duration of the Executive’s absence.
The Company shall, while such period continues or for 180 days, whichever is a
shorter period, pay the Executive his full Base Salary. The Executive will also
be entitled to additional disability benefits at least equal to that which is
generally provided to other executive employees after the Effective Date.

(v)            Directors’ and Officers’ Liability Insurance.  During the Term,
the Company shall acquire and pay for, or reimburse the Executive for,
directors’ and officers’ liability insurance for the benefit of the Executive at
least equal to that generally provided to other executive officers of the
Company.

(vi)          Car Service.  During the Term, the Company shall provide the
Executive with a daily limousine service to transport the Executive as the
Executive deems necessary in connection with the Executive’ performance of his
duties for the Company.  In addition, the Company shall pay the Executive a cash
amount sufficient to provide for the Executive’s federal, state and local taxes
incurred as a result of such daily limousine service.

(vii)         Travel.  During the Term, the Executive shall be entitled to
travel accommodations provided for executive officers in accordance with the
Company’s travel policy on the Effective Date; provided that notwithstanding any
travel policies of the Company, the Executive shall be entitled to travel first
class on all plane flights.

(viii)        Other Benefits.  The Executive shall be entitled to participate in
any equity incentive, pension, retirement or other qualified plans adopted by
the Company for

 

2


--------------------------------------------------------------------------------


 

the benefit of its employees, including, but not limited to, the Company’s stock
option plans and the Company’s tax-qualified 401(k) cash or deferred
compensation plan.  On a date that is determined pursuant to the Company’s
Policy and Procedures for the Granting of Stock Options and Other Equity-Based
Incentives, as such Policy is applicable to annual grants to current officers,
the Executive shall be granted an option to purchase 250,000 shares of common
stock of the Company (the “Option”) pursuant to the terms of the Company’s 2005
Equity Incentive Plan, at an exercise price determined in accordance with such
Policy.  The Option shall be an incentive stock option to the extent permitted
by the Internal Revenue Code of 1986, as amended (the “Code”). The Option shall
vest and become exercisable in equal monthly installments, on the fifth day of
each month, over the two-year period commencing November 5, 2006.

4.             DUTIES OF THE EXECUTIVE.

(a)           Duties.  During the Term, the Executive shall serve as the interim
President and Chief Executive Officer of the Company, and perform such duties as
the Company may reasonably require and shall use his best efforts to carry into
effect the directions of the Board of Directors of the Company. In addition, the
Executive shall continue to serve as a member and Chairman of the Board of
Directors of the Company.

(b)           Representation.  During the Term, the Executive shall well and
faithfully serve the Company and use his best efforts to promote the interests
of the Company. The Executive shall at all times give the Company the full
benefit of his knowledge, expertise, technical skill and ingenuity in the
performance of his duties and exercise of his powers and authority as interim
President and Chief Executive Officer. In particular (but without limiting the
generality thereof), the Executive shall give to the Board of Directors of the
Company such information regarding the affairs of the Company as the Board of
Directors shall require and at all times conform to the reasonable instructions
or directions of the Board of Directors.

(c)           Time Devoted by Executive.  The Executive agrees to devote
substantially all of his business time and attention during business hours and
such additional time and attention as may reasonably be required to perform his
duties hereunder. It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (e) manage personal investments, or (d) engage in activities
permitted by the policies of the Company or as specifically permitted by the
Company, so long as such activities do not significantly interfere with the full
time performance of the Executive’s responsibilities in accordance with this
Agreement. It is expressly understood and agreed that to the extent any such
activities have been conducted by the Executive prior to the Term, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope) during the Term shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company.

5.             RESTRICTIONS ON THE EXECUTIVE.

(a)           Non-Disclosure of Confidential Information.  All information
learned or developed by the Executive during the course of his employment by the
Company will be deemed “Confidential Information” under the terms of this
Agreement. Examples of

 

3


--------------------------------------------------------------------------------


 

Confidential Information include, but are not limited to, business, scientific
and technical information owned or controlled by the Company, including the
Company’s business plans and strategies; business operations and systems;
information concerning employees, customers, partners and/or licensees; patent
applications; trade secrets; inventions; ideas; procedures; formulations;
processes; formulae; data and all other information of any nature whatsoever
which relate to the Company’s business, science, technology and/or products. In
addition, Confidential Information shall include, but not be limited to, all
information which the Company may receive from third parties. The Executive will
not disclose to any person at any time or use in any way, except as directed by
the Company, either during or after the employment of the Executive by the
Company, any Confidential Information. The foregoing restrictions shall not
apply to information which is or becomes part of the public domain through no
act or failure to act by the Executive.

In addition to the foregoing, in the process of the Executive’s employment with
the Company, or thereafter, under no condition is the Executive to use or
disclose to the Company, or incorporate or use in any of his work for the
Company, any confidential information imparted to the Executive or with which he
may have come into contact while in the employ of his former employer(s).

(b)           Inventions.  The term “Invention” means any invention, discovery,
improvement, apparatus, implement, process, compound, composition or formula,
whether or not patentable, conceived or reduced to practice, in whole or in
part, by the Executive (alone, or jointly with others) during any term of his
employment by the Company and twelve (12) months thereafter which directly or
indirectly relates to the business, science, technology or products of the
Company and/or any Confidential Information. The Executive will keep, on behalf
of the Company, complete, accurate, and authentic accounts, notes, data, and
records (“Records”) of each and every Invention, which Records will, at all
times, be the property of the Company. The Executive will comply with the
directions of the Company with respect to the manner and form of keeping or
surrendering Records and will surrender to the Company all Records at the end of
the Executive’s term of employment by the Company.

Each Invention will be the sole and exclusive property of the Company. The
Executive will, at the request of the Company, make application in due form for
United States letters patent and foreign letters patent (each, a “Patent”) on
any Invention and execute any necessary documents in connection with the
Patents. The Executive will assign and transfer to the Company all right, title,
and interest of the Executive in any Patents or Patent applications. The
Executive agrees to cooperate with any actions necessary to continue, renew or
retain the Patents. The Company will bear the entire expense of applying for and
obtaining the Patents.

For one (1) year after the termination of the term of the Executive’s employment
by the Company, the Executive will not file any applications for Patents on any
Invention other than those filed at the request of and on behalf of the Company.

The Executive, as a condition of his employment, hereby represents that, to the
best of his knowledge, there is not as of the date of this Agreement any
agreement or obligation outstanding with or to any of his former employers or
other party, which would restrict, limit or in any way

 

4


--------------------------------------------------------------------------------


 

prohibit all or any portion of his work or employment, nor is there in his
possession any confidential information used by any of his former employers or
any other party (except as may have been revealed in generally available
publications or otherwise made publicly available).

(c)           Non-Competition; Non-Solicitation.

(i)            Non-Competition.  During the Term, without the consent of the
Conflicts Committee of the Board of Directors, the Executive may not directly or
indirectly engage in, or have any interest in, any business (whether as
employee, officer, director, agent, a five percent (5%) or greater security
holder, creditor, consultant, or otherwise) that competes directly with the
business of the Company (as such business may exist during the Term).

(ii)           Non-Solicitation of Orders.  During the Term, and thereafter as
specifically provided in Sections 6(a)(ii), 6(b)(ii), 6(c)(ii), 6(d)(ii) and
6(e)(ii), the Executive shall not, whether for himself or on behalf of any other
person or company, directly or indirectly, solicit orders for the creation of
antibodies in transgenic animals from any person or company, who at any time
within the year prior to the end of the Term was a licensee, collaborator or
customer of the Company.

(iii)         Non-Solicitation of Employees.  During the Term, and thereafter as
specifically provided in Sections 6(a)(ii), 6(b)(ii), 6(c)(ii), 6(d)(ii) and
6(e)(ii), the Executive shall not, directly or indirectly induce or solicit any
other employee of the Company to terminate his or her employment with the
Company for the purpose of joining another company in which the Executive has an
interest (whether as an employee, officer, director, agent, a five percent (5%)
or greater security holder, creditor, consultant, or otherwise).

(d)           Breach.  The Executive acknowledges that there may be
circumstances in which his breach of any covenant set forth in this Section 5
could cause harm to the Company which may not be compensable by monetary damages
alone, and which could potentially entitle the Company to injunctive relief.
However, by acknowledging this possibility, the Employee is not agreeing to
waive his right to require the Company to meet its evidentiary burdens as
required by law in any cause of action brought by the Company seeking such
injunctive relief.

6.             TERMINATION.

(a)           Termination Upon Retention of Permanent President and Chief
Executive Officer.

(i)            The Term shall terminate and the Executive shall cease to be
employed by the Company as the interim President and Chief Executive Officer
upon the commencement of employment of a permanent President and Chief Executive
Officer, unless the Board of Directors of the Company requests the Executive’s
continued services for a transition period.

(ii)           In the event the Term is terminated pursuant to Section 6(a)(i),
the provisions of Sections 5(c)(ii) and 5(c)(iii) shall continue to apply for
one (1) year after the conclusion of the Term.

 

5


--------------------------------------------------------------------------------


 

(iii)         In the event the Term is terminated pursuant to Section 6(a)(i),
the Executive shall be entitled to continued payment of Base Salary through the
end of the month in which the permanent President and Chief Executive Officer’s
employment commences. In addition, the Company shall pay to the Executive,
within 30 days following such termination, a retention bonus in the amount of
$300,000 (if such bonus was not previously paid pursuant to Section 3(a)), with
such retention bonus being prorated (based on the number of completed months,
including the month in which the employment of the permanent President and Chief
Executive Officer commences) to the extent that the Term is terminated prior to
November 5, 2007.

(b)           Resignation by the Executive.

(i)            The Executive shall have the right to terminate the Term, by way
of resignation, upon thirty (30) days’ written notice to the Company.

(ii)           In the event the Term is terminated pursuant to Section 6(b)(i),
the provisions of Sections 5(c)(ii) and 5(c)(iii) shall continue to apply for
one (1) year after the conclusion of the Term.

(iii)         In the event the Term is terminated pursuant to Section 6(b)(i),
the Executive’s entire right to salary, bonus and benefits hereunder (with the
exception of salary and benefits accrued prior to termination) shall cease at
the effective date of the termination of the Term.

(c)           Termination for Cause by the Company.

(i)            The Term may be terminated for “cause” by the Company pursuant to
the provisions of this Section 6(c).  If the Board determines that “cause”
exists for termination of the Executive’s employment, written notice thereof
must be given to the Executive describing the state of affairs or facts deemed
by the Board to constitute such cause.  The Executive shall have forty-five (45)
days after receipt of such notice to cure the reason constituting cause and if
he does so, the Term shall not be terminated for the cause specified in the
notice.  During such forty-five (45) day period, the Term shall continue and the
Executive shall continue to receive his full Base Salary, expenses and benefits
pursuant to this Agreement.  If such cause is not cured to the Board’s
reasonable satisfaction within such forty-five (45) day period, the Executive
may then be immediately terminated by a majority vote of the Board excluding the
Executive if the Executive is then a member of the Board.  For purposes of this
Agreement, the words “for cause” or “cause” shall be limited to actions on the
part of the Executive that constitute gross negligence or willful misconduct in
the performance or non-performance of the Executive’s duties or a material
breach of this Agreement by the Executive so long as such material breach is not
caused by the Company.  The duties, powers and authority of the Executive may
also, on a majority vote of the Board excluding the Executive if the Executive
is then a member of the Board, be suspended for a reasonable period of time, but
with a continuation of the Executive’s full Base Salary, expenses and benefits
pursuant to this Agreement, while a determination is made as to whether cause
for termination exists.

 

6


--------------------------------------------------------------------------------


 

(ii)           In the event the Term is terminated by the Company for cause, the
provisions of Sections 5(c)(ii) and 5(c)(iii) shall continue to apply for one
(1) year after the conclusion of the Term.

(iii)         In the event the Term is terminated by the Company for cause, the
Executive’s entire right to salary, bonus and benefits hereunder (with the
exception of salary and benefits accrued prior to termination) shall cease upon
such termination.

(d)           Termination Without Cause by the Company.

(i)            The Company shall have the right to terminate the Term without
cause on thirty (30) days’ written notice to the Executive.

(ii)           In the event the Term is terminated pursuant to Section 6(d)(i),
the provisions of Sections 5(c)(ii) and 5(c)(iii) shall continue to apply for
one (1) year after the conclusion of the Term.

(iii)         In the event the Term is terminated pursuant to Section 6(d)(i),
the Executive’s entire right to salary and benefits hereunder (with the
exception of salary and benefits accrued prior to termination) shall cease at
the effective date of the termination of the Term; provided, however, that the
Company shall pay to the Executive, within 30 days following such termination, a
retention bonus in the amount of $300,000 (if such bonus was not previously paid
pursuant to Section 3(a)), with such retention bonus being prorated (based on
the number of completed months) to the extent that the Term is terminated prior
to November 5, 2007.

(e)           Termination Upon Change in Control.

(i)            For the purposes of this Agreement, a “Change in Control” shall
mean any of the following events:

(1)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) other than in a
“Non-Control Acquisition” (as defined below) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”)) which results in such Person
first attaining “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty-one percent (51%) or more of the
combined voting power of the Company’s then outstanding Voting Securities. For
purposes of the foregoing a “Non-Control Acquisition” shall mean an acquisition
by (i) an employee benefit plan (or a trust forming a part thereof) maintained
by (x) the Company or (y) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Subsidiary”) or (ii) the Company or any
Subsidiary,

(2)           The individuals who, as of the Effective Date, were members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least
66-2/3% of the

 

7


--------------------------------------------------------------------------------


 

Board; provided, however, that if the election, or a nomination for election by
the Company’s shareholders, of any new director was approved by a vote of at
least 66-2/3% of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of the proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or

(3)           The consummation of a transaction approved by the Company’s
shareholders and involving: (1) a merger, consolidation or reorganization in
which the Company is a constituent corporation, unless (i) the shareholders of
the Company, immediately before such merger, consolidation or reorganization,
own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least sixty-six and two-thirds percent (66-2/3%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
voting securities immediately before such merger, consolidation or
reorganization, (ii) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least 66 2/3% of the members of
the board of directors of the Surviving Corporation, and (iii) no Person other
than (w) the Company, (x) any Subsidiary, (y) any employee benefit plan (or any
trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or (z) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of fifty-one
percent (51%) or more of the then outstanding Voting Securities, has Beneficial
Ownership of fifty-one percent (51%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities (a transaction
described in clauses (i) shall herein be referred to as a “Non-Control
Transaction”); (2) a complete liquidation or dissolution of the Company; or (3)
an agreement for the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).

(4)           Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because the level of Beneficial Ownership held by any
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding Voting Securities as a result of a repurchase or other acquisition
of Voting Securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such share acquisition, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which, assuming the repurchase or
other acquisition had not occurred, increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall occur.

(ii)           The Executive shall have the right to terminate this Agreement,
for any reason, on thirty (30) days’ written notice to the Company in the event
of a Change in Control; provided, however, that such termination right must be
exercised by the Executive

 

8


--------------------------------------------------------------------------------


 

within one (1) year following such Change in Control. Any termination of the
Term by the Company within one (1) year following a Change in Control shall be
deemed a termination by the Executive pursuant to the preceding sentence.

(iii)         In the event the Term is terminated pursuant to Section 6(e)(ii),
the provisions of Sections 5(c)(ii) and 5(c)(iii) shall continue to apply for
one (1) year after the conclusion of the Term.

(iv)          In the event the Term is terminated by the Executive pursuant to
Section 6(e)(ii) for any reason, the Company shall pay to the Executive, within
thirty (30) days following such termination, a lump sum amount equal to six (6)
months of Base Salary and a retention bonus in the amount of $300,000 (if such
bonus was not previously paid pursuant to Section 3(a)), with such retention
bonus being prorated (based on the number of completed months) to the extent
that the Term is terminated prior to November 5, 2007.  In addition, the stock
option agreement pursuant to which the Option was granted shall provide that
upon a Change in Control, the Option shall become fully and immediately vested
and the Executive, in the case of any termination of the Term occurring within
one (1) year following such Change in Control, shall be entitled to exercise the
Option until three (3) years from the termination of the Term or the expiration
of the stated period of the Option, whichever period is the shorter.

(v)            If any payment or benefit the Executive would receive pursuant to
a Change in Control from the Company or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
reduction of cash payments; cancellation of accelerated vesting of stock options
or equity awards; reduction of employee benefits. In the event that acceleration
of vesting of stock option or equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock options or equity awards unless the Executive
elects in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The

 

9


--------------------------------------------------------------------------------


 

Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within 15 calendar days after the date on which the
Executive’s right to a Payment is triggered (if requested at that time by the
Company or the Executive) or such other time as requested by the Company or the
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

(f)            Termination for Disability.  Should the Executive be absent from
work as a result of personal injury, sickness or other disability as provided
for in Section 3(c)(iv) for any continuous period of time exceeding 180 days,
the Term may be terminated by the Company, upon written notice given to the
Executive, because of the Executive’s disability.  In that event, the
Executive’s entire right to salary and benefits hereunder (with the exception of
salary, bonus and benefits accrued prior to termination) shall cease at the
effective date of the termination of the Term.

(g)           Termination Upon Death.  If not earlier terminated, the Term shall
terminate upon the death of the Executive and the Company shall have no further
obligation to the Executive or his estate except to pay the Executive’s estate
any Base Salary accrued but remaining unpaid prior to his death, any expenses
accrued but remaining unpaid prior to his death, and any benefits accrued but
remaining unpaid prior to his death.

7.             MISCELLANEOUS.

(a)           Notice.  Any notice to be given hereunder shall either be
delivered personally and/or sent by first class certified mail and regular mail.
The address for service on the Company shall be its registered office, and the
address for service on the Executive shall be his last known place of residence.
A notice shall be deemed to have been served as follows:

(i)            if personally delivered, at the time of delivery; and/or

(ii)           if posted, at the expiration of 48 hours (10 days if
international.) after the envelope containing the same was delivered into the
custody of the postal authorities.

(b)           Disability.  The Company acknowledges its obligations under state
and federal law to provide reasonable accommodations to the Executive in the
event of a disability, and nothing in this Agreement is intended to relieve the
Company of that responsibility.

(c)           Tax Withholding.  Compensation and benefits provided to the
Executive shall be subject to all applicable tax withholding.

 

10


--------------------------------------------------------------------------------


 

(d)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs. personal
representatives, successors and assigns, provided that neither Party shall
assign any of its rights or privileges hereunder without the prior written
consent of the other Party except that the Company may assign its rights
hereunder to a successor in ownership of all or substantially all the assets of
the Company.

(e)           Severability.  Should any part or provision of this Agreement be
held unenforceable by a court of competent jurisdiction, the validity of the
remaining parts or provisions shall not be affected by such holding, unless such
enforceability substantially impairs the benefit of the remaining portions of
the Agreement.

(f)            Waiver.  No failure or delay on the part of either Party in the
exercise of any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or privilege preclude
other or further exercise thereof or of any other right of privilege.

(g)           Choice of Law.  The validity, construction and performance of this
Agreement and the transactions to which it relates shall be governed by the laws
of the State of New Jersey, without regard to choice of laws provisions, and the
Company and the Executive irrevocably consent to the exclusive jurisdiction and
venue of the federal and state courts located within New Jersey, and courts with
appellate jurisdiction therefrom, in connection with any matter based upon or
arising out of this Agreement.

(h)           Entire Agreement.  This Agreement embodies the entire
understanding of the Parties as it relates to the subject matter contained
herein and as such, supersedes any prior agreement or understanding between the
Parties relating to the terms of employment of the Executive. No amendment or
modification of this Agreement shall be valid or binding upon the Parties unless
in writing executed by the Parties.

 

11


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

Medarex, Inc.

 

 

 

By:

/s/ Abhijeet J. Lele

 

 

 

Abhijeet J. Lele

 

 

 

Its:

Chairman of Compensation and Organization Committee of the Board of Directors

 

 

 

Date:

February 9, 2007

 

 

 

 

 

 

/s/ Irwin Lerner

 

 

Irwin Lerner

 

 

 

Date:

February 12, 2007

 

 

 

12


--------------------------------------------------------------------------------